Exhibit 10.2

EXECUTION VERSION

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (the “Agreement”), dated as of July 29, 2019 (the
“Execution Date”), is entered into by and between T2 BIOSYSTEMS, INC., a
Delaware corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC, an
Illinois limited liability company (the “Investor”). Capitalized terms used
herein and not otherwise defined herein are defined in Section 1 hereof.

WHEREAS:

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Thirty Million Dollars ($30,000,000.00) of the Company’s common stock, par
value $0.001 per share (the “Common Stock”). The shares of Common Stock to be
purchased hereunder are referred to herein as the “Purchase Shares”.

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

  1.

CERTAIN DEFINITIONS.

For purposes of this Agreement, the following terms shall have the following
meanings:

(a) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
(as defined below) made pursuant to Section 2(b) hereof, the Business Day
immediately following the applicable Purchase Date with respect to the
corresponding Regular Purchase referred to in clause (i) of the second sentence
of Section 2(a) hereof.

(b) “Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(b) hereof, any minimum per share
price threshold set forth in the applicable Accelerated Purchase Notice.

(c) “Accelerated Purchase Notice” means, with respect to an Accelerated Purchase
made pursuant to Section 2(b) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to purchase the applicable
Accelerated Purchase Share Amount at the Accelerated Purchase Price on the
Accelerated Purchase Date for such Accelerated Purchase in accordance with this
Agreement, and specifying any Accelerated Purchase Minimum Price Threshold
determined by the Company.

(d) “Accelerated Purchase Price” means, with respect to an Accelerated Purchase
made pursuant to Section 2(b) hereof, the lower of (i) ninety-five percent (95%)
of the VWAP for the period beginning at 9:30:01 a.m., Eastern time, on the
applicable Accelerated Purchase Date, or such other time publicly announced by
Principal Market as the official open (or commencement) of trading on the
Principal Market on such applicable Accelerated Purchase Date (the “Accelerated
Purchase Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m.,
Eastern time, on such applicable Accelerated Purchase Date, or such other time
publicly announced by Principal Market as the official close of trading on the
Principal Market on such applicable Accelerated Purchase Date, (B) such time,
from and after the Accelerated Purchase Commencement Time for such Accelerated
Purchase, that the total number (or volume) of shares of Common Stock traded on
the Principal Market has exceeded the applicable Accelerated Purchase Share
Volume Maximum, and (C) such time, from and after the Accelerated Purchase
Commencement Time for such Accelerated Purchase, that the Sale Price has fallen
below the applicable Accelerated Purchase



--------------------------------------------------------------------------------

Minimum Price Threshold (such earliest of (i)(A), (i)(B) and (i)(C) above, the
“Accelerated Purchase Termination Time”), and (ii) the Closing Sale Price of the
Common Stock on such applicable Accelerated Purchase Date (to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split, reverse stock split or other similar transaction).

(e) “Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(b) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in clause (i) of the second
sentence of Section 2(b) hereof (subject to the Purchase Share limitations
contained in Section 2(b) hereof) and (ii) an amount equal to (A) the
Accelerated Purchase Share Percentage multiplied by (B) the total number (or
volume) of shares of Common Stock traded on the Principal Market during the
period on the applicable Accelerated Purchase Date beginning at the Accelerated
Purchase Commencement Time for such Accelerated Purchase and ending at the
Accelerated Purchase Termination Time for such Accelerated Purchase.

(f) “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, thirty percent (30%).

(g) “Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(b) hereof, a number of shares of
Common Stock equal to (i) the applicable Accelerated Purchase Share Amount to be
purchased by the Investor pursuant to the applicable Accelerated Purchase Notice
for such Accelerated Purchase, divided by (ii) the Accelerated Purchase Share
Percentage (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

(h) “Additional Accelerated Purchase Date” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(c) hereof, the Business Day
(i) that is the Accelerated Purchase Date with respect to the corresponding
Accelerated Purchase referred to in Section 2(b) hereof and (ii) on which the
Investor receives, prior to 1:00 p.m., Eastern time, on such Business Day, a
valid Additional Accelerated Purchase Notice for such Additional Accelerated
Purchase in accordance with this Agreement.

(i) “Additional Accelerated Purchase Minimum Price Threshold” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(c)
hereof, any minimum per share price threshold set forth in the applicable
Additional Accelerated Purchase Notice.

(j) “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the applicable Additional Accelerated Purchase Share Amount
at the Additional Accelerated Purchase Price for such Additional Accelerated
Purchase in accordance with this Agreement, and specifying any Accelerated
Purchase Minimum Price Threshold determined by the Company.

(k) “Additional Accelerated Purchase Price” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(b) hereof, the lower of
(i) ninety-five percent (95%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(b) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior

 

-2-



--------------------------------------------------------------------------------

Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by Principal Market as the official close of trading on
the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (if any)
(such earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

(l) “Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
Section 2(c) hereof (subject to the Purchase Share limitations contained in
Section 2(a) hereof) and (ii) an amount equal to (A) the Additional Accelerated
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Principal Market during the period on the
applicable Additional Accelerated Purchase Date beginning at the Additional
Accelerated Purchase Commencement Time for such Additional Accelerated Purchase
and ending at the Additional Accelerated Purchase Termination Time for such
Additional Accelerated Purchase.

(m) “Additional Accelerated Purchase Share Percentage” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(c) hereof, thirty
percent (30%).

(n) “Additional Accelerated Purchase Share Volume Maximum” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(c) hereof, a
number of shares of Common Stock equal to (i) the applicable Additional
Accelerated Purchase Share Amount properly directed by the Company to be
purchased by the Investor in the applicable Additional Accelerated Purchase
Notice for such Additional Accelerated Purchase, divided by (ii) the Additional
Accelerated Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction)

(o) “Alternate Adjusted Regular Purchase Share Limit” means, with respect to a
Regular Purchase made pursuant to Section 2(a) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, One Hundred Fifty Thousand Dollars
($150,000).

(p) “Available Amount” means, initially, Thirty Million Dollars ($30,000,000) in
the aggregate, which amount shall be reduced by the Purchase Amount each time
the Investor purchases Purchase Shares pursuant to Section 2 hereof.

 

-3-



--------------------------------------------------------------------------------

(q) “Average Price” means a price per Purchase Share (rounded to the nearest
tenth of a cent) equal to the quotient obtained by dividing (i) the aggregate
gross purchase price paid by the Investor for all Purchase Shares purchased
pursuant to this Agreement, by (ii) the aggregate number of Purchase Shares
issued pursuant to this Agreement.

(r) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

(s) “Base Prospectus” means the Company’s final base prospectus, dated
October 24, 2018, a preliminary form of which is included in the Registration
Statement, including the documents incorporated by reference therein.

(t) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

(u) “Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

(v) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

(w) “Commencement” means the satisfaction of the conditions set forth in
Sections 7 and 8 hereof.

(x) “Commencement Date” means the date on which the satisfaction of the
conditions set forth in Sections 7 and 8 hereof has taken place.

(y) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which
(i) was publicly known and made generally available in the public domain prior
to the time of disclosure by the disclosing party; (ii) becomes publicly known
and made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession; or (vi) is required by law to be
disclosed by the receiving party, provided that the receiving party gives the
disclosing party prompt written notice of such requirement prior to such
disclosure and assistance in obtaining an order protecting the information from
public disclosure.

 

-4-



--------------------------------------------------------------------------------

(z) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

(aa) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

(bb) “DWAC Shares” means shares of Common Stock that are (i) issued in
electronic form, (ii) freely tradable and transferable and without restriction
on resale and (iii) timely credited by the Company, once a DWAC notice is
received, to the Investor’s or its designee’s specified Deposit/Withdrawal at
Custodian (DWAC) account with DTC under its Fast Automated Securities Transfer
(FAST) Program, or any similar program hereafter adopted by DTC performing
substantially the same function.

(cc) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

(dd) “Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(a) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(a) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

(ee) “Initial Prospectus Supplement” means the prospectus supplement of the
Company relating to the Securities, including the accompanying Base Prospectus,
to be prepared and filed by the Company with the SEC pursuant to Rule 424(b)
under the Securities Act and in accordance with Section 5(a) hereof, together
with all documents and information incorporated therein by reference.

(ff) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof,
(D) any action taken by the Investor, its affiliates or its or their successors
and assigns with respect to the transactions contemplated by this Agreement,
(E) the effect of any change in applicable laws or accounting rules that does
not have a disproportionate effect on the Company and its Subsidiaries, taken as
a whole, or (F) any change resulting from compliance with terms of this
Agreement or the consummation of the transactions contemplated by this
Agreement, or (iii) the Company’s ability to perform in any material respect on
a timely basis its obligations under any Transaction Document to be performed as
of the date of determination.

(gg) “Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.

(hh) “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
fifth (5th) Business Day immediately prior to the filing of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement), and
ending at 9:30 a.m., Eastern time, on the Business Day immediately following,
the effective date of any post-effective amendment to the Registration Statement
(as defined herein) or New Registration Statement (as such term is defined in
the Registration Rights Agreement).

 

-5-



--------------------------------------------------------------------------------

(ii) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(jj) “Principal Market” means The Nasdaq Global Market (or any nationally
recognized successor thereto); provided, however, that in the event the
Company’s Common Stock is ever listed or traded on the Nasdaq Capital Market,
The Nasdaq Global Select Market, the New York Stock Exchange, the NYSE American,
or the NYSE Arca, the OTC Bulletin Board, or the OTCQX or OTCQB operated by the
OTC Markets Group, Inc. (or any nationally recognized successor to any of the
foregoing), then the “Principal Market” shall mean such other market or exchange
on which the Company’s Common Stock is then listed or traded.

(kk) “Prospectus” means the Base Prospectus, as supplemented by any Prospectus
Supplement (including the Initial Prospectus Supplement), including the
documents and information incorporated by reference therein.

(ll) “Prospectus Supplement” means any prospectus supplement to the Base
Prospectus (including the Initial Prospectus Supplement) filed with the SEC
pursuant to Rule 424(b) under the Securities Act in connection with the
transactions contemplated by this Agreement, including the documents and
information incorporated by reference therein.

(mm) “Purchase Amount” means, with respect to any Regular Purchase, any
Accelerated Purchase or any Additional Accelerated Purchase made hereunder, as
applicable, the portion of the Available Amount to be purchased by the Investor
pursuant to Section 2 hereof.

(nn) “Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(a) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time, but prior to 5:00 p.m., Eastern time, on such Business Day,
a valid Regular Purchase Notice for such Regular Purchase in accordance with
this Agreement.

(oo) “Purchase Price” means, with respect to any Regular Purchase made pursuant
to Section 2(a) hereof, the lower of: (i) the lowest Sale Price on the
applicable Purchase Date for such Regular Purchase and (ii) the arithmetic
average of the three (3) lowest Closing Sale Prices for the Common Stock during
the ten (10) consecutive Business Days prior to the Purchase Date for such
Regular Purchase (in each case, to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement).

(pp) “Registration Rights Agreement” means that certain Registration Rights
Agreement, of even date herewith between the Company and the Investor.

(qq) “Registration Statement” has the meaning set forth in the Registration
Rights Agreement.

(rr) “Regular Purchase Notice” means, with respect to any Regular Purchase
pursuant to Section 2(a) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy such applicable amount of Purchase
Shares at the applicable Purchase Price as specified by the Company therein on
the applicable Purchase Date for such Regular Purchase.

 

-6-



--------------------------------------------------------------------------------

(ss) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

(tt) “SEC” means the U.S. Securities and Exchange Commission.

(uu) “Securities” means, collectively, the Purchase Shares and the Commitment
Shares (as defined below).

(vv) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

(ww) “Subsidiary” means any Person the Company wholly owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

(xx) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

(yy) “Transfer Agent” means American Stock Transfer & Trust Company, or such
other Person who is then serving as the transfer agent for the Company in
respect of the Common Stock.

(zz) “VWAP” means in respect of an Accelerated Purchase Date and an Additional
Accelerated Purchase Date, as applicable, the volume weighted average price of
the Common Stock on the Principal Market, as reported on the Principal Market or
by another reputable source such as Bloomberg, L.P.

 

  2.

PURCHASE OF COMMON STOCK.

Subject to the terms and conditions set forth in this Agreement, the Company has
the right, but not the obligation, to sell to the Investor, in the Company’s
sole and absolute discretion, and the Investor has the obligation to purchase
from the Company, Purchase Shares as follows:

(a) Commencement of Regular Sales of Common Stock. Beginning one (1) Business
Day following the Commencement Date and thereafter, the Company shall have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a Regular Purchase Notice from time to time, to purchase up to Two
Hundred Thousand (200,000) Purchase Shares, subject to adjustment as set forth
below in this Section 2(a) (such maximum number of Purchase Shares, as may be
adjusted from time to time, the “Regular Purchase Share Limit”), at the Purchase
Price on the Purchase Date (each such purchase a “Regular Purchase”); provided,
however, that the Regular Purchase Share Limit shall be increased to: (i) Two
Hundred Fifty Thousand (250,000) Purchase Shares, if the Closing Sale Price of
the Common Stock on the applicable Purchase Date is not below $2.00; and
(ii) Three Hundred Thousand (300,000) Purchase Shares, if the Closing Sale Price
of the Common Stock on the applicable Purchase Date is not below $3.00 (all of
which share and dollar amounts shall be appropriately proportionately adjusted
for any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction; provided that if, after giving effect to the full
proportionate adjustment to the Regular Purchase Share Limit therefor, the Fully
Adjusted Regular Purchase Share Limit then in effect would preclude the Company
from delivering to the Investor a Regular Purchase Notice hereunder for a
Purchase Amount (calculated by multiplying (X)

 

-7-



--------------------------------------------------------------------------------

the number of Purchase Shares equal to the Fully Adjusted Regular Purchase Share
Limit, by (Y) the Purchase Price per Purchase Share covered by such Regular
Purchase Notice on the applicable Purchase Date therefor) equal to or greater
than One Hundred Fifty Thousand Dollars ($150,000), the Regular Purchase Share
Limit for such Regular Purchase Notice shall not be fully adjusted to equal the
applicable Fully Adjusted Regular Purchase Share Limit, but rather the Regular
Purchase Share Limit for such Regular Purchase Notice shall be adjusted to equal
the applicable Alternate Adjusted Regular Purchase Share Limit as of the
applicable Purchase Date for such Regular Purchase Notice); and provided,
further, however, that the Investor’s committed obligation under any single
Regular Purchase, other than any Regular Purchase with respect to which an
Alternate Adjusted Regular Purchase Share Limit shall apply, shall not exceed
Two Million and Dollars ($2,000,000) and provided, further, however, that the
parties may mutually agree to increase the Regular Purchase Share Limit. If the
Company delivers any Regular Purchase Notice for a Purchase Amount in excess of
the limitations contained in the immediately preceding sentence, such Regular
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Purchase Shares set forth in such Regular Purchase Notice exceeds the
number of Purchase Shares which the Company is permitted to include in such
Regular Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Regular
Purchase Notice; provided, however, that the Investor shall remain obligated to
purchase the number of Purchase Shares which the Company is permitted to include
in such Regular Purchase Notice. The Company may deliver multiple Regular
Purchase Notices to the Investor in a day as often as every Business Day, so
long as the Company has not failed to deliver Purchase Shares for all prior
Regular Purchases, Accelerated Purchases and Additional Accelerated Purchases,
including, without limitation, those that have been effected on the same
Business Day as the applicable Purchase Date, as DWAC Shares in accordance with
this Agreement. Notwithstanding the foregoing, the Company shall not deliver a
Regular Purchase Notice to the Investor during the PEA Period.

(b) Accelerated Purchases. Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(a) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only on a Purchase Date on which the Company also properly submitted a
Regular Purchase Notice providing for a Regular Purchase of a number of Purchase
Shares not less than the Regular Purchase Share Limit then in effect on such
Purchase Date in accordance with this Agreement (including, without limitation,
giving effect to any automatic increase to the Regular Purchase Share Limit as a
result of the Closing Sale Price of the Common Stock exceeding certain
thresholds set forth in Section 2(b) above on such Purchase Date and any other
adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(b) above) and the Closing Sale Price is not below $1.25 (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Closing Sale Price is not below
the lower of (i) the adjusted price and (ii) $0.75). If the Company delivers any
Accelerated Purchase Notice directing the Investor to purchase an amount of
Purchase Shares that exceeds the Accelerated Purchase Share Amount that the
Company is then permitted to include in such Accelerated Purchase Notice, such
Accelerated Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Accelerated Purchase
Notice exceeds the Accelerated Purchase Share Amount that the Company is then
permitted to include in such Accelerated Purchase Notice (which shall be
confirmed in an Accelerated Purchase Confirmation), and the Investor shall have
no obligation to purchase such excess Purchase Shares in respect of such
Accelerated Purchase Notice; provided, however, that the Investor shall remain
obligated to purchase the Accelerated Purchase Share Amount which the Company is
permitted to include in such Accelerated

 

-8-



--------------------------------------------------------------------------------

Purchase Notice; and provided, further, however, that the parties may mutually
agree to increase the Accelerated Purchase Share Amount applicable to any
Accelerated Purchase, and all of the Purchase Shares subject to such increased
Accelerated Purchase shall be purchased by the Investor at the Accelerated
Purchase Price for such increased Accelerated Purchase in accordance with this
Agreement. Within one (1) Business Day after completion of each Accelerated
Purchase Date for an Accelerated Purchase, the Investor will provide to the
Company a written confirmation of such Accelerated Purchase setting forth the
applicable Accelerated Purchase Share Amount and Accelerated Purchase Price for
such Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.

(c) Additional Accelerated Purchases. Subject to the terms and conditions of
this Agreement, beginning one (1) Business Day following the Commencement Date
and thereafter, in addition to purchases of Purchase Shares as described in
Section 2(a) and Section 2(b) above, the Company shall also have the right, but
not the obligation, to direct the Investor, by its timely delivery to the
Investor of an Additional Accelerated Purchase Notice on an Additional
Accelerated Purchase Date in accordance with this Agreement, to purchase the
applicable Additional Accelerated Purchase Share Amount at the applicable
Additional Accelerated Purchase Price therefor in accordance with this Agreement
(each such purchase, an “Additional Accelerated Purchase”). The Company may
deliver multiple Additional Accelerated Purchase Notices to the Investor on an
Additional Accelerated Purchase Date; provided, however, that the Company may
deliver an Additional Accelerated Purchase Notice to the Investor only (i) on a
Business Day that is also the Accelerated Purchase Date for an Accelerated
Purchase with respect to which the Company properly submitted to the Investor an
Accelerated Purchase Notice in accordance with this Agreement on the applicable
Purchase Date for a Regular Purchase of a number of Purchase Shares not less
than the Regular Purchase Share Limit then in effect in accordance with this
Agreement (including, without limitation, giving effect to any automatic
increase to the Regular Purchase Share Limit as a result of the Closing Sale
Price of the Common Stock exceeding certain thresholds set forth in Section 2(b)
above on such Purchase Date and any other adjustments to the Regular Purchase
Share Limit, in each case pursuant to Section 2(b) above), and (iii) if all
Purchase Shares subject to all prior Regular Purchases, Accelerated Purchases
and Additional Accelerated Purchases, including, without limitation, those that
have been effected on the same Business Day as the applicable Additional
Accelerated Purchase Date with respect to which the applicable Additional
Accelerated Purchase relates, have theretofore been received by the Investor as
DWAC Shares in accordance with this Agreement. If the Company delivers any
Additional Accelerated Purchase Notice directing the Investor to purchase an
amount of Purchase Shares that exceeds the Additional Accelerated Purchase Share
Amount that the Company is then permitted to include in such Additional
Accelerated Purchase Notice in accordance with the terms of this Agreement, such
Additional Accelerated Purchase Notice shall be void ab initio to the extent of
the amount by which the number of Purchase Shares set forth in such Additional
Accelerated Purchase Notice exceeds the Additional Accelerated Purchase Share
Amount that the Company is then permitted to include in such Additional
Accelerated Purchase Notice in accordance with the terms of this Agreement
(which shall be confirmed in an Additional Accelerated Purchase Confirmation
(defined below)), and the Investor shall have no obligation to purchase such
excess Purchase Shares in respect of such Additional Accelerated Purchase
Notice; provided, however, that the Investor shall remain obligated to purchase
the Additional Accelerated Purchase Share Amount which the Company is permitted
to include in such Additional Accelerated Purchase Notice; and provided,
further, however, that the parties may mutually agree to increase the Additional
Accelerated Purchase Share Amount applicable to any Additional Accelerated
Purchase, and all of the Purchase Shares subject to such increased Additional
Accelerated Purchase shall be purchased by the Investor at the Additional
Accelerated Purchase Price for such increased Additional Accelerated Purchase in
accordance with this Agreement. Within one (1) Business Day after completion of
each Additional Accelerated Purchase Date, the Investor will provide to the
Company a written confirmation of each Additional Accelerated Purchase on such
Additional Accelerated Purchase Date setting forth the applicable Additional
Accelerated Purchase Share Amount and Additional Accelerated Purchase Price for
each such Additional Accelerated Purchase on such Additional Accelerated
Purchase Date (each, an “Additional Accelerated Purchase Confirmation”).

 

-9-



--------------------------------------------------------------------------------

(d) Payment for Purchase Shares. For each Regular Purchase, the Investor shall
pay to the Company an amount equal to the Purchase Amount with respect to such
Regular Purchase as full payment for such Purchase Shares via wire transfer of
immediately available funds on the same Business Day that the Investor receives
such Purchase Shares, if such Purchase Shares are received by the Investor
before 1:00 p.m., Eastern time, or, if such Purchase Shares are received by the
Investor after 1:00 p.m., Eastern time, the next Business Day. For each
Accelerated Purchase and each Additional Accelerated Purchase, the Investor
shall pay to the Company an amount equal to the Purchase Amount with respect to
such Accelerated Purchase and Additional Accelerated Purchase, respectively, as
full payment for such Purchase Shares via wire transfer of immediately available
funds on the second Business Day following the date that the Investor receives
such Purchase Shares. If the Company or the Transfer Agent shall fail for any
reason or for no reason to electronically transfer any Purchase Shares as DWAC
Shares submitted by the Investor or its agent in respect of any Regular
Purchase, Accelerated Purchase or Additional Accelerated Purchase (as
applicable) within two (2) Business Days following the receipt by the Company of
the Purchase Price, Accelerated Purchase Price or Additional Accelerated
Purchase Price, respectively, therefor in compliance with this Section 2(d), and
if on or after such two (2) Business Days the Investor purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Investor of such Purchase Shares that the Investor
anticipated receiving from the Company in respect of such Regular Purchase,
Accelerated Purchase or Additional Accelerated Purchase (as applicable), then
the Company shall, within two (2) Business Days after the Investor’s request,
either (i) pay cash to the Investor in an amount equal to the Investor’s total
purchase price (including customary brokerage commissions, if any) for the
shares of Common Stock so purchased (the “Cover Price”), at which point the
Company’s obligation to deliver such Purchase Shares as DWAC Shares shall
terminate, or (ii) promptly honor its obligation to deliver to the Investor such
Purchase Shares as DWAC Shares and pay cash to the Investor in an amount equal
to the excess (if any) of the Cover Price over the total Purchase Amount paid by
the Investor pursuant to this Agreement for all of the Purchase Shares to be
purchased by the Investor in connection with such purchases. The Company shall
not issue any fraction of a share of Common Stock upon any Regular Purchase,
Accelerated Purchase or Additional Accelerated Purchase. If the issuance would
result in the issuance of a fraction of a share of Common Stock, the Company
shall round such fraction of a share of Common Stock down to the nearest whole
share. All payments made under this Agreement shall be made in lawful money of
the United States of America or wire transfer of immediately available funds to
such account as the Company may from time to time designate by written notice in
accordance with the provisions of this Agreement. Whenever any amount expressed
to be due by the terms of this Agreement is due on any day that is not a
Business Day, the same shall instead be due on the next succeeding day that is a
Business Day.

(e) Purchase Price Floor. The Company may not deliver a Regular Purchase Notice
to the Investor, and the Investor and the Company shall not effect any Regular
Purchase under this Agreement, on any Purchase Date that the Closing Sale Price
is less than the Floor Price. “Floor Price” means $1.00, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction, and effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Floor Price shall mean the lower
of (i) the adjusted price and (ii) $0.50.

 

-10-



--------------------------------------------------------------------------------

(f) Compliance with Rules of Principal Market.

(i) Exchange Cap. Subject to Section 2(f)(ii) below, the Company shall not issue
or sell any shares of Common Stock pursuant to this Agreement, and the Investor
shall not purchase or acquire any shares of Common Stock pursuant to this
Agreement, to the extent that after giving effect thereto, the aggregate number
of shares of Common Stock that would be issued pursuant to this Agreement and
the transactions contemplated hereby would exceed 8,902,661 shares of Common
Stock, representing 19.99% of the shares of Common Stock outstanding on the date
of this Agreement (which number of shares shall be reduced, on a share-for-share
basis, by the number of shares of Common Stock issued or issuable pursuant to
any transaction or series of transactions that may be aggregated with the
transactions contemplated by this Agreement under applicable rules of the Nasdaq
Global Market or any other Principal Market on which the Common Stock may be
listed or quoted) (the “Exchange Cap”), unless and until the Company elects to
solicit stockholder approval of the issuance of Common Stock as contemplated by
this Agreement and the stockholders of the Company have in fact approved such
issuance in accordance with the applicable rules and regulations of the Nasdaq
Global Market, any other Principal Market on which the Common Stock may be
listed or quoted, and the Company’s Certificate of Incorporation, as amended
(the “Certificate of Incorporation”), and the Company’s Amended and Restated
Bylaws, as amended (the “Bylaws”). For the avoidance of doubt, the Company may,
but shall be under no obligation to, request its stockholders to approve the
issuance of Common Stock as contemplated by this Agreement; provided, that if
stockholder approval is not obtained in accordance with this Section 2(f)(i),
the Exchange Cap shall be applicable for all purposes of this Agreement and the
transactions contemplated hereby at all times during the term of this Agreement
(except as set forth in Section 2(f)(ii) below).

(ii) At-Market Transaction. Notwithstanding Section 2(f)(i) above and subject to
the prior approval of the Nasdaq Global Market or any other Principal Market on
which the Common Stock may be listed or quoted (to the extent required), the
Exchange Cap shall not be applicable for any purposes of this Agreement and the
transactions contemplated hereby, solely to the extent that (and only for so
long as) the Average Price shall equal or exceed the Base Price and in
accordance with any other applicable rules of the Nasdaq Global Market or any
other Principal Market on which the Common Stock may be listed or quoted (it
being hereby acknowledged and agreed that the Exchange Cap shall be applicable
for all purposes of this Agreement and the transactions contemplated hereby at
all other times during the term of this Agreement, unless the stockholder
approval referred to in Section 2(f)(i) is obtained). “Base Price” means a price
per Purchase Share equal to the sum of (i) the Signing Market Price and (ii)
$0.0706 (subject to adjustment for any reorganization, recapitalization,
non-cash dividend, stock split, reverse stock split or other similar transaction
that occurs on or after the date of this Agreement). “Signing Market Price”
means $1.4500, representing the lower of (i) the closing price of the Common
Stock on the Nasdaq Global Market immediately preceding the date of this
Agreement or (ii) the average of the closing price of the Common Stock on the
Nasdaq Global Market for the five Business Days immediately preceding the
signing of this Agreement.

(iii) General. The Company shall not issue any Securities pursuant to this
Agreement if such issuance would reasonably be expected to result in (A) a
violation of the Securities Act or (B) a breach of the rules and regulations of
the Principal Market. Furthermore, the Company agrees that it shall not issue
any Securities pursuant to this Agreement if, at the time of such issuance
(Y) the effectiveness of the Registration Statement registering the Securities
has lapsed for any reason (including, without limitation, the issuance of a stop
order or similar order) or (Z) the Registration Statement is unavailable for the
sale by the Company to the Investor (or the resale by the Investor, as the case
may be) of any or all of the Securities to be issued to the Investor under the
Transaction Documents. The provisions of this Section 2(f) shall be implemented
in a manner otherwise than in strict conformity with the terms hereof only if
necessary to ensure compliance with the Securities Act and the rules and
regulations of the Principal Market.

 

-11-



--------------------------------------------------------------------------------

(g) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder) would
result in the beneficial ownership by the Investor and its affiliates of more
than 9.99% of the then issued and outstanding Common Stock (the “Beneficial
Ownership Limitation”). Upon the written or oral request of the Investor, the
Company shall promptly (but not later than 24 hours) confirm orally or in
writing to the Investor the amount of Common Stock then outstanding. The
Investor and the Company shall each cooperate in good faith in the
determinations required hereby and the application hereof. The Investor’s
written certification to the Company of the applicability of the Beneficial
Ownership Limitation, and the resulting effect thereof hereunder at any time,
shall be conclusive with respect to the applicability thereof and such result
absent manifest error.

 

  3.

INVESTOR’S REPRESENTATIONS AND WARRANTIES.

The Investor represents and warrants to the Company that as of the Execution
Date and as of the Commencement Date:

(a) Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

(b) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

(c) Information. The Investor understands that its investment in the Securities
involves a high degree of risk. The Investor (i) is able to bear the economic
risk of an investment in the Securities including a total loss thereof, (ii) has
such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the proposed investment in the
Securities and (iii) has had an opportunity to ask questions of and receive
answers from the officers of the Company concerning the financial condition and
business of the Company and others matters related to an investment in the
Securities. Neither such inquiries nor any other due diligence investigations
conducted by the Investor or its representatives shall modify, amend or affect
the Investor’s right to rely on the Company’s representations and warranties
contained in Section 4 below. The Investor has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.

(d) No Governmental Review. The Investor understands that no federal, state or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities or the fairness or suitability
of an investment in the Securities nor have such authorities passed upon or
endorsed the merits of the offering of the Securities and acknowledges that the
Company has made no representation of the foregoing.

(e) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

(f) Residency. The Investor’s principal place of business is in the State of
Illinois.

 

-12-



--------------------------------------------------------------------------------

(g) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

  4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to the Investor that as of the Execution
Date and as of the Commencement Date:

(a) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any of its Subsidiaries is in violation or
default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents to which it is a
party, and to issue the Securities in accordance with the terms hereof and
thereof, (ii) the execution and delivery of the Transaction Documents by the
Company to which it is a party and the consummation by it of the transactions
contemplated hereby and thereby, including without limitation, the issuance of
the Commitment Shares and the reservation for issuance and the issuance of the
Purchase Shares issuable under this Agreement, have been duly authorized by the
Company’s Board of Directors and no further consent or authorization is required
by the Company, its Board of Directors or its shareholders, (iii) this Agreement
has been, and each other Transaction Document shall be on the Commencement Date,
duly executed and delivered by the Company and (iv) this Agreement constitutes,
and each other Transaction Document upon its execution on behalf of the Company,
shall constitute, the valid and binding obligations of the Company enforceable
against the Company in accordance with their terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of creditors’ rights and
remedies. The Board of Directors of the Company has passed all applicable
resolutions (the “Resolutions”) to authorize this Agreement and the transactions
contemplated hereby. The Resolutions are valid, in full force and effect and
have not been modified or supplemented in any respect. The Company has delivered
to the Investor a certified copy of the Resolutions passed by the Board of
Directors of the Company. Except as set forth in this Agreement, no other
approvals or consents of the Company’s Board of Directors, any authorized
committee thereof, and/or shareholders is necessary under applicable laws, and
the Certificate of Incorporation and Bylaws of the Company, to authorize the
execution and delivery of this Agreement or any of the transactions contemplated
hereby, including, but not limited to, the issuance of the Commitment Shares and
the issuance of the Purchase Shares.

 

-13-



--------------------------------------------------------------------------------

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in the Company’s Quarterly Report on Form 10-Q filed on
May 10, 2019 for the quarter ended March 31, 2019. Except as disclosed in the
SEC Documents (as defined below) or on Schedule 4(c), (i) no shares of the
Company’s capital stock are subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company,
(ii) there are no outstanding debt securities, (iii) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act, (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements or any
similar plan or agreement. The Company has furnished to the Investor true and
correct copies of (A) the Company’s certificate of incorporation, as amended and
as in effect on the date hereof (the “Certificate of Incorporation”), (B) the
Company’s Bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
and (C) summaries of the material terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto, which in the case of
these clauses (A), (B) and (C), are not disclosed in any SEC Document or filed
as an exhibit thereto.

(d) Issuance of Securities. Upon issuance and payment therefor in accordance
with the terms and conditions of this Agreement, the Purchase Shares shall be
validly issued, fully paid and nonassessable and free from all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Upon issuance in accordance with the terms
and conditions of this Agreement, the Commitment Shares shall be validly issued,
fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. 20,689,655 shares of Common Stock (the “Reserve Amount”)
have been duly authorized and reserved for issuance upon purchase under this
Agreement as Purchase Shares.

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares and the Commitment Shares) will
not (i) result in a violation of the Certificate of Incorporation, any
Certificate of Designations, Preferences and Rights of any outstanding series of
preferred stock of the Company or the Bylaws or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations and the rules and
regulations of the Principal Market applicable to the Company or any of its
Subsidiaries) or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except in the case of conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations under
clause (ii), which could not reasonably be expected to result in a Material
Adverse Effect. Neither the Company nor its Subsidiaries is in violation of any
term of or in default under its Certificate of Incorporation, any Certificate of
Designation, Preferences and Rights

 

-14-



--------------------------------------------------------------------------------

of any outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or bylaws, respectively. Neither the Company nor any of
its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments that could not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance
or regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate could not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth elsewhere in this Agreement, all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence shall be obtained or effected on or prior to the
Commencement Date. Except as disclosed in the SEC Documents (as defined below),
since one year prior to the date hereof, the Company has not received nor
delivered any notices or correspondence from or to the Principal Market, other
than notices with respect to listing of additional shares of Common Stock and
other routine correspondence. Except as disclosed in the SEC Documents, the
Principal Market has not commenced any delisting proceedings against the
Company.

(f) SEC Documents; Financial Statements. The Company is, and has been during the
12-month period immediately preceding the date of this Agreement, required to
file reports, schedules, forms, statements and other documents with the SEC
pursuant to Section 13 or 15(d) of the Exchange Act. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company with the SEC under the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, and under the Securities Act, in each case
during the 12-month period immediately preceding the date of this Agreement (the
foregoing materials, including the exhibits thereto and documents incorporated
by reference therein, together with each Prospectus, being collectively referred
to herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Securities Act and the Exchange Act, as applicable. None of the SEC Documents,
when filed, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements of the Company included in
the SEC Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the SEC with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with United States generally accepted accounting principles applied
on a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto and except
that unaudited financial statements may not contain all footnotes required by
GAAP, and fairly present in all material respects the financial position of the
Company and its consolidated Subsidiaries as of and for the dates thereof and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments. Except as set forth in the SEC Documents, the Company has received
no notices or correspondence from the SEC for the one year preceding the date
hereof. The SEC has not commenced any enforcement proceedings against the
Company or any of its Subsidiaries.

 

-15-



--------------------------------------------------------------------------------

(g) Absence of Certain Changes. Except as disclosed in the SEC Documents, since
December 31, 2018, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company is not in violation or default of
(i) any provision of the Certificate of Incorporation or Bylaws, (ii) the terms
of any indenture, contract, lease, mortgage, deed of trust, note agreement, loan
agreement or other agreement, obligation, condition, covenant or instrument to
which it is a party or bound or to which its property is subject, or (iii) any
statute, law, rule, regulation, judgment, order or decree of any court,
regulatory body, administrative agency, governmental body, arbitrator or other
authority having jurisdiction over the Company or any of its properties, which,
in the case of clauses (ii) or (iii), could be reasonably expected to have a
Material Adverse Effect. Except as described in the SEC Documents, no dispute
between the Company and any third party exists or, to the knowledge of the
Company, is threatened or imminent that could reasonably be expected to have a
Material Adverse Effect. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s or its Subsidiaries’ officers or directors
in their capacities as such, which could reasonably be expected to have a
Material Adverse Effect.

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Securities. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

(j) No Aggregated Offering. Neither the Company, nor any of its affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Securities to be
integrated or aggregated with prior offerings by the Company in a manner that
would require stockholder approval pursuant to the rules of the Principal Market
on which any of the securities of the Company are listed or designated. The
issuance and sale of the Securities hereunder does not contravene the rules and
regulations of the Principal Market.

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company’s material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement. The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
trademark, trade name rights, patents, patent rights, copyrights, licenses,
service names, service marks, service mark registrations, trade secret or other
similar rights of others, or of any such development of similar or identical
trade secrets or technical information by others, and there is no claim, action
or

 

-16-



--------------------------------------------------------------------------------

proceeding being made or brought against, or to the Company’s knowledge, being
threatened against, the Company or its Subsidiaries regarding trademark, trade
name, patents, patent rights, invention, copyright, license, service names,
service marks, service mark registrations, trade secret or other infringement,
which could reasonably be expected to have a Material Adverse Effect.

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(m) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged except to the
extent that it would not be reasonably expect to have a Material Adverse
Effect.. Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.

(o) Regulatory Permits. The Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.

 

-17-



--------------------------------------------------------------------------------

(q) Transactions With Affiliates. Except as set forth in the SEC Documents, none
of the officers or directors of the Company and, to the knowledge of the
Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors) that is required to be disclosed and is not
disclosed, including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Company, any entity in
which any officer, director, or any such employee has a substantial interest or
is an officer, director, trustee or partner, in each case in excess of $120,000
other than for (i) payment of salary or consulting fees for services rendered,
(ii) reimbursement for expenses incurred on behalf of the Company and
(iii) other employee benefits, including stock option agreements under any stock
option plan of the Company.

(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation,
the laws of the state of its incorporation or otherwise which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the
Securities and the Investor’s ownership of the Securities.

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information which is not otherwise disclosed in the
Registration Statement or the SEC Documents. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, including
the disclosure schedules to this Agreement, is true and correct and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The press releases
disseminated by the Company during the twelve (12) months preceding the date of
this Agreement taken as a whole do not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

(t) Foreign Corrupt Practices; Money Laundering Laws; Sanctions. Neither the
Company nor any of the Subsidiaries nor, to the knowledge of the Company, any
director, officer, agent, employee or affiliate of the Company or any of the
Subsidiaries is aware of or has taken any action, directly or indirectly, that
would result in a violation by such persons of the Foreign Corrupt Practices Act
of 1977, as amended, and the rules and regulations thereunder (the “FCPA”),
including, without limitation, making use of the mails or any means or
instrumentality of interstate commerce corruptly in furtherance of an offer,
payment, promise to pay or authorization of the payment of any money, or other
property, gift, promise to give, or authorization of the giving of anything of
value to any “foreign official” (as such term is defined in the FCPA) or any
foreign political party or official thereof or any candidate for foreign
political office, in contravention of the FCPA; and the Company, the
Subsidiaries and, to the knowledge of the Company, its

 

-18-



--------------------------------------------------------------------------------

affiliates have conducted their businesses in compliance with the FCPA and have
instituted and maintain policies and procedures designed to ensure, and which
are reasonably expected to continue to ensure, continued compliance therewith.
The operations of the Company and the Subsidiaries are and have been conducted
at all times in compliance with applicable financial recordkeeping and reporting
requirements and the money laundering statutes and the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any applicable governmental agency, including,
without limitation, Title 18 U.S. Code section 1956 and 1957, the Patriot Act,
the Bank Secrecy Act, and international anti-money laundering principles or
procedures by an intergovernmental group or organization, such as the Financial
Action Task Force on Money Laundering, of which the United States is a member
and with which designation the United States representative to the group or
organization continues to concur, all as amended, and any Executive order,
directive or regulation pursuant to the authority of any of the foregoing, or
any orders or licenses issued thereunder (collectively, the “Money Laundering
Laws”), and no action, suit or proceeding by or before any court or governmental
agency, authority or body or any arbitrator involving the Company or any of its
Subsidiaries with respect to the Money Laundering Laws is pending or, to the
best knowledge of the Company, threatened. Neither the Company nor any of its
Subsidiaries, nor to the knowledge of the Company any of the directors, officers
or employees, agents, affiliates or representatives of the Company or its
Subsidiaries, is an individual or entity that is, or is owned or controlled by
an individual or entity that is: (i) the subject of any sanctions administered
or enforced by the U.S. Department of Treasury’s Office of Foreign Assets
Control, the United Nations Security Council, the European Union, Her Majesty’s
Treasury, or other relevant sanctions authority (collectively, “Sanctions”), nor
(ii) located, organized or resident in a country or territory that is the
subject of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran,
Libya, North Korea, Venezuela, Sudan and Syria). Neither the Company nor any of
its Subsidiaries will, directly or indirectly, use the proceeds of the offering,
or lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity: (i) to fund or facilitate
any activities or business of or with any individual or entity or in any country
or territory that, at the time of such funding or facilitation, is the subject
of Sanctions or (ii) in any other manner that will result in a violation of
Sanctions by any individual or entity (including any individual or entity
participating in the offering, whether as underwriter, advisor, investor or
otherwise). For the past five years, neither the Company nor any of its
Subsidiaries has knowingly engaged in, and is not now knowingly engaged in, any
dealings or transactions with any individual or entity, or in any country or
territory, that at the time of the dealing or transaction is or was the subject
of Sanctions.

(u) Registration Statement. The Company has prepared and filed the Registration
Statement with the SEC in accordance with the Securities Act. The Registration
Statement was declared effective by order of the SEC on October 24, 2018. The
Registration Statement is effective pursuant to the Securities Act and available
for the issuance of the Securities thereunder. No stop order suspending the
effectiveness of the Registration Statement has been issued by the U.S.
Securities and Exchange Commission (the “Commission”), and no proceeding for
that purpose or pursuant to Section 8A of the Securities Act against the Company
or related to the offering of the Securities has been initiated or, to the
knowledge of the Company, threatened by the Commission. The “Plan of
Distribution” section of the Prospectus permits the issuance of the Securities
under the terms of this Agreement. At the time the Registration Statement and
any amendments thereto became effective, at the date of this Agreement and at
each deemed effective date thereof pursuant to Rule 430B(f)(2) of the Securities
Act, the Registration Statement and any amendments thereto complied and will
comply in all material respects with the requirements of the Securities Act and
did not and will not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Base Prospectus and any Prospectus
Supplement thereto, at the time such Base Prospectus or such Prospectus
Supplement thereto was issued and on the Commencement Date, complied and will
comply in all material respects with the requirements of the Securities Act and
did not and will not contain an untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements therein, in
light of the

 

-19-



--------------------------------------------------------------------------------

circumstances under which they were made, not misleading; provided that this
representation and warranty does not apply to statements in or omissions from
any Prospectus Supplement made in reliance upon and in conformity with
information relating to the Investor furnished to the Company in writing by or
on behalf of the Investor expressly for use therein. The Company meets all of
the requirements for the use of a registration statement on Form S-3 pursuant to
the Securities Act for the offering and sale of the Securities contemplated by
this Agreement in reliance on General Instruction I.B.1. or General Instruction
I.B.6. of Form S-3, and the SEC has not notified the Company of any objection to
the use of the form of the Registration Statement pursuant to Rule 401(g)(1) of
the Securities Act. The Company hereby confirms that the issuance of the
Securities to the Investor pursuant to this Agreement would not result in
non-compliance with the Securities Act or any of the General Instructions to
Form S-3. The Registration Statement, as of its effective date, meets the
requirements set forth in Rule 415(a)(1)(x) pursuant to the Securities Act. At
the earliest time after the filing of the Registration Statement that the
Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2) of the Securities Act) relating to any of the
Securities, the Company was, and as of the date of this Agreement the Company
is, not an Ineligible Issuer (as defined in Rule 405 of the Securities Act). The
Company has not distributed any offering material in connection with the
offering and sale of any of the Securities, other than the Registration
Statement or any amendment thereto, the Prospectus or any Prospectus Supplement
required pursuant to applicable law or the Transaction Documents. The Company
has not made and shall not make an offer relating to the Securities that would
constitute a “free writing prospectus” as defined in Rule 405 under the
Securities Act.

(v) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

(w) Accounting Controls; Sarbanes-Oxley. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(A) transactions are executed in accordance with management’s general or
specific authorization; (B) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (C) access to assets is permitted only in accordance
with management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the SEC Documents, the Company has concluded that its
internal control over financial reporting is effective and none of the Company,
its board of directors and audit committee is aware of any “significant
deficiencies” or “material weaknesses” (each as defined by the rules adopted by
the SEC) in its internal control over financial reporting, or any fraud, whether
or not material, that involves management or other employees of the Company and
its Subsidiaries who have a significant role in the Company’s internal controls;
and since the end of the latest audited fiscal year, there has been no change in
the Company’s internal control over financial reporting (whether or not
remediated) that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting. The Company’s
board of directors has, subject to the exceptions, cure periods and the phase in
periods specified in the applicable stock exchange rules of the Principal Market
(“Exchange Rules”), validly appointed an audit committee to oversee internal
accounting controls whose composition satisfies the applicable independence and
other requirements of the Exchange Rules and the rules under the Exchange Act,
and the Company’s board of directors and/or the audit committee has adopted a
charter that satisfies the requirements of the Exchange Rules and the rules
under the Exchange Act. Neither the Company’s board of directors nor the audit
committee has been informed, nor is any director of the Company or the Company
aware, of (A) any significant deficiencies in the design or operation of the
Company’s internal controls which could adversely affect the Company’s ability
to record, process, summarize and report financial data or any material weakness
in the Company’s internal controls; or (B) any fraud, whether or not material,
that involves management or

 

-20-



--------------------------------------------------------------------------------

other employees of the Company who have a significant role in the Company’s
internal controls. No relationship, direct or indirect, exists between or among
the Company, on the one hand, and the directors, officers, shareholders,
customers or suppliers of the Company, on the other hand, which is required to
be described in the Registration Statement and the Prospectuses which is not so
described. The Company has not, directly or indirectly, extended or maintained
credit, or arranged for the extension of credit, or renewed an extension of
credit, in the form of a personal loan to or for any of its directors or
executive officers in violation of applicable laws, including Section 402 of the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated in
connection therewith (the “Sarbanes-Oxley Act”).

(x) Certain Fees. Except as disclosed on Schedule 4(x), no brokerage or finder’s
fees or commissions are or will be payable by the Company to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other Person with respect to the transactions contemplated by the
Transaction Documents. Except as disclosed on Schedule 4(x), the Investor shall
have no obligation with respect to any fees or with respect to any claims made
by or on behalf of other Persons for fees of a type contemplated in this
Section 4(x) that may be due in connection with the transactions contemplated by
the Transaction Documents.

(y) Investment Company. The Company is not, and immediately after giving effect
to the sale of the Purchase Shares in accordance with this Agreement and the
application of the proceeds as described in the Prospectus under the caption
“Use of Proceeds,” will not be required to be registered as an “investment
company” within the meaning of the Investment Company Act of 1940, as amended
(the “Investment Company Act”).

(z) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. Except as disclosed in the SEC
Documents, the Company has not, in the twelve (12) months preceding the date
hereof, received any notice from any Person to the effect that the Company is
not in compliance with the listing or maintenance requirements of the Principal
Market. Except as disclosed in the SEC Documents, the Company is, and has no
reason to believe that it will not in the foreseeable future continue to be, in
compliance with all such listing and maintenance requirements.

(aa) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

(bb) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or, paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any Person any compensation for soliciting another to purchase any other
securities of the Company.

(cc) Benefit Plans; Labor Matters. Each benefit and compensation plan,
agreement, policy and arrangement that is maintained, administered or
contributed to by the Company for current or former employees or directors of,
or independent contractors with respect to, the Company has been maintained in
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations and the Company has complied in all material
respects with all applicable statutes, orders, rules and regulations in regard
to such plans, agreements, policies and arrangements. Each stock option granted
under any stock option plan of the Company (each, a “Stock Plan”) was granted
with a per share exercise price no less than

 

-21-



--------------------------------------------------------------------------------

the market price per common share on the grant date of such option in accordance
with the rules of the Principal Market, and no such grant involved any
“back-dating,” “forward-dating” or similar practice with respect to the
effective date of such grant; each such option (i) was granted in compliance in
all material respects with applicable laws and with the applicable Stock
Plan(s), (ii) was duly approved by the Board of Directors (or a duly authorized
committee thereof) of the Company, and (iii) has been properly accounted for in
the Company’s financial statements and disclosed, to the extent required, in the
Company’s filings or submissions with the SEC, and the Principal Market. No
labor problem or dispute with the employees of the Company exists or is
threatened or imminent, and the Company is not aware of any existing or imminent
labor disturbance by the employees of any of its principal suppliers or
contractors, that could have a Material Adverse Effect.

(dd) Regulatory. Except as described in the SEC Documents, the Company and each
of its Subsidiaries: (A) is and at all times has been in material compliance
with all applicable U.S. and foreign statutes, rules, regulations, or guidance
applicable to Company and its Subsidiaries (“Applicable Laws”), except as could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect; (B) have not received any notice of adverse finding,
warning letter, untitled letter or other correspondence or notice from any
federal, state, or foreign governmental authority having authority over the
Company (“Governmental Authority”) alleging or asserting noncompliance with any
Applicable Laws or any licenses, certificates, approvals, clearances,
authorizations, permits and supplements or amendments thereto required by any
such Applicable Laws (“Authorizations”); (C) possess all material Authorizations
and such material Authorizations are valid and in full force and effect and are
not in violation of any term of any such material Authorizations; (D) have not
received notice of any claim, action, suit, proceeding, hearing, enforcement,
investigation, arbitration or other action from any Governmental Authority or
third party alleging that any product operation or activity is in violation of
any Applicable Laws or Authorizations and have no knowledge that any such
Governmental Authority or third party is considering any such claim, litigation,
arbitration, action, suit, investigation or proceeding; (E) have not received
notice that any Governmental Authority has taken, is taking or intends to take
action to limit, suspend, modify or revoke any Authorizations and the Company
has no knowledge that any such Governmental Authority is considering such
action; and (F) have filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or material
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct in all material respects on the date filed (or were
corrected or supplemented by a subsequent submission). To the Company’s
knowledge, all studies, tests and preclinical and clinical trials conducted by
or on behalf of the Company were and, if still pending, are, in all material
respects, being conducted in accordance with experimental protocols, procedures
and controls pursuant to accepted professional scientific standards and all
applicable laws, including, without limitation, the United States Federal Food,
Drug and Cosmetic Act; the descriptions of the results of such studies, tests
and trials contained in the SEC Documents are accurate and complete in all
material respects and fairly present the data derived from such studies, tests
and trials; the descriptions in the SEC Documents of the results of such
clinical trials are consistent in all material respects with such results and to
the Company’s knowledge there are no other studies or other clinical trials
whose results are materially inconsistent with or otherwise materially call into
question the results described or referred to in the SEC Documents; and the
Company has not received any notices or correspondence from any Governmental
Authority requiring the termination, suspension or material modification of any
studies, tests or preclinical or clinical trials conducted by or on behalf of
the Company or its Subsidiaries. The Company has concluded that it uses
commercially reasonable efforts to review, from time to time, the progress and
results of the studies, tests and preclinical and clinical trials and, based
upon (i) the information provided to the Company by the third parties conducting
such studies, tests, preclinical studies and clinical trials that are described
in the SEC Documents and the Company’s review of such information, and (ii) the
Company’s actual knowledge, the Company reasonably believes that the
descriptions of the results of such studies, tests, preclinical studies and
clinical trials are accurate and complete in all material respects.

 

-22-



--------------------------------------------------------------------------------

(ee) Absence of Schedules. In the event that at Closing, the Company does not
deliver any disclosure schedule contemplated by this Agreement, the Company
hereby acknowledges and agrees that each such undelivered disclosure schedule
shall be deemed to read as follows: “Nothing to Disclose”.

 

  5.

COVENANTS.

(a) Filing of Current Report and Initial Prospectus Supplement. The Company
agrees that it shall, within the time required under the Exchange Act, file with
the SEC a Current Report on Form 8-K relating to the transactions contemplated
by, and describing the material terms and conditions of, the Transaction
Documents (the “Current Report”). The Company further agrees that it shall,
within the time required under Rule 424(b) under the Securities Act, file with
the SEC the Initial Prospectus Supplement pursuant to Rule 424(b) under the
Securities Act specifically relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents,
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rule 430B under the Securities Act, and
disclosing all information relating to the transactions contemplated hereby
required to be disclosed in the Registration Statement and the Prospectus as of
the date of the Initial Prospectus Supplement, including, without limitation,
information required to be disclosed in the section captioned “Plan of
Distribution” in the Prospectus. The Investor acknowledges that it will be
identified in the Initial Prospectus Supplement as an underwriter within the
meaning of Section 2(a)(11) of the Securities Act. The Company shall permit the
Investor to review and comment upon the Current Report and the Initial
Prospectus Supplement at least two (2) Business Days prior to their filing with
the SEC, the Company shall give due consideration to all such comments. The
Investor shall use provide any comments upon the Current Report and the Initial
Prospectus Supplement within one (1) Business Day from the date the Investor
receives the final pre-filing draft version thereof from the Company. The
Investor shall furnish to the Company such information regarding itself, the
Securities held by it and the intended method of distribution thereof, including
any arrangement between the Investor and any other Person relating to the sale
or distribution of the Securities, as shall be reasonably requested by the
Company in connection with the preparation and filing of the Current Report and
the Initial Prospectus Supplement, and shall otherwise cooperate with the
Company as reasonably requested by the Company in connection with the
preparation and filing of the Current Report and the Initial Prospectus
Supplement with the SEC.

(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to qualify (i) the issuance of
the Commitment Shares and the sale of the Purchase Shares to the Investor under
this Agreement and (ii) any subsequent resale of all Commitment Shares and all
Purchase Shares by the Investor, in each case, under applicable securities or
“Blue Sky” laws of the states of the United States in such states as is
reasonably requested by the Investor during the Registration Period, and shall
provide evidence of any such action so taken to the Investor.

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares and Commitment Shares to be issued to the Investor hereunder on
the Principal Market (subject to official notice of issuance) and upon each
other national securities exchange or automated quotation system, if any, upon
which the Common Stock is then listed, and shall maintain, so long as any shares
of Common Stock shall be so listed, such listing of all such Securities from
time to time issuable hereunder. The Company shall use reasonable best efforts
to maintain the listing of the Common Stock on the Principal Market and shall
comply in all respects with the Company’s reporting, filing and other
obligations under the bylaws or rules and regulations of the Principal Market.
Neither the Company nor any of its Subsidiaries shall take any action that would
reasonably be expected to result in the delisting or suspension of the Common
Stock on the Principal Market. The Company shall promptly, and in no event later
than the following Business Day, provide to the Investor copies of any notices
it receives from any Person regarding the continued

 

-23-



--------------------------------------------------------------------------------

eligibility of the Common Stock for listing on the Principal Market; provided,
however, that the Company shall not be required to provide the Investor copies
of any such notice that the Company reasonably believes constitutes material
non-public information and the Company would not be required to publicly
disclose such notice in any report or statement filed with the SEC and under the
Exchange Act or the Securities Act. The Company shall pay all fees and expenses
in connection with satisfying its obligations under this Section 5(c). The
Company shall take all action necessary to ensure that its Common Stock can be
transferred electronically as DWAC Shares.

(d) Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that, beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

(e) Issuance of Commitment Shares. In consideration for the Investor’s execution
and delivery of this Agreement, the Company shall cause to be issued to the
Investor a total of 413,349 shares of Common Stock (the “Commitment Shares”)
immediately upon the execution of this Agreement and shall deliver on the
Execution Date the Irrevocable Transfer Agent Instructions to the Transfer Agent
and cause the Commitment Shares to be issued to the Investor, immediately upon
the execution of this Agreement, at which time, for the avoidance of doubt, all
of the Commitment Shares shall be fully earned, whether or not any other
Purchase Shares are purchased by the Investor under this Agreement and
irrespective of any subsequent termination of this Agreement.

(f) Due Diligence; Non-Public Information. During the term of this Agreement,
the Investor shall have the right, from time to time as the Investor may
reasonably deem appropriate, to perform reasonable due diligence on the Company
during normal business hours. The Company and its officers and employees shall
provide information and reasonably cooperate with the Investor in connection
with any reasonable request by the Investor related to the Investor’s due
diligence of the Company. Each party hereto agrees not to disclose any
Confidential Information of the other party to any third party and shall not use
the Confidential Information for any purpose other than in connection with, or
in furtherance of, the transactions contemplated hereby. Each party hereto
acknowledges that the Confidential Information shall remain the property of the
disclosing party and agrees that it shall take all reasonable measures to
protect the secrecy of any Confidential Information disclosed by the other
party. From and after the date of this Agreement, the Company confirms that
neither it nor any other Person acting on its behalf shall provide the Investor
or its agents or counsel with any information that the Company believes
constitutes material, non-public information, unless a simultaneous public
announcement thereof is made by the Company in the manner contemplated by
Regulation FD under the Exchange Act. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, the Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, non-public information without the
prior approval by the Company; provided the Investor shall have first provided
notice to the Company that it believes it has received information that
constitutes material, non-public information, the Company shall have at least 24
hours to publicly disclose such material, non-public information prior to any
such disclosure by the Investor, and the Company shall have failed to publicly
disclose such material, non-public information within such time period. The
Investor shall not have any liability to the Company, any of its Subsidiaries,
or any of their respective directors, officers, employees, shareholders or
agents, for any such disclosure. The Company understands and confirms that the
Investor shall be relying on the foregoing covenants in effecting transactions
in securities of the Company.

 

-24-



--------------------------------------------------------------------------------

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase, Accelerated Purchase and Additional
Accelerated Purchase or shall use such other method, reasonably satisfactory to
the Investor and the Company.

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any Common
Stock to the Investor made under this Agreement.

(i) Effective Registration Statement; Current Prospectuses. Without limiting
Section 10 of the Registration Rights Agreement, the Company shall use its
reasonable best efforts to keep the Registration Statement effective pursuant to
Rule 415 promulgated under the Securities Act, and to keep the Registration
Statement and the Prospectus current and available for issuances and sales of
all of the Securities by the Company to the Investor, at all times until the
earlier of (i) the date on which the Investor shall have sold all the Securities
and no Available Amount remains under this Agreement and (ii) 180 days following
the earlier of (A) the Maturity Date and (B) the date of termination of this
Agreement (the “Registration Period”). The Company shall comply with all
applicable federal, state and foreign securities laws in connection with the
offer, issuance and sale of the Securities contemplated by the Transaction
Documents. Without limiting the generality of the foregoing, neither the Company
nor any of its officers, directors or affiliates will take, directly or
indirectly, any action designed or intended to stabilize or manipulate the price
of any security of the Company, or which would reasonably be expected to cause
or result in, stabilization or manipulation of the price of any security of the
Company.

(j) Compliance with Laws. The Company and each of its Subsidiaries shall
maintain, or cause to be maintained, all material permits, licenses and other
authorizations required by federal, state and local law in order to conduct
their businesses substantially as described in the SEC Documents, and the
Company and each of its Subsidiaries shall conduct their businesses, or cause
their businesses to be conducted, in substantial compliance with such permits,
licenses and authorizations and with applicable laws, except where the failure
to maintain or be in compliance with such permits, licenses and authorizations
could not reasonably be expected to have a Material Adverse Effect. The Company
shall comply with all requirements imposed upon it by the Securities Act and the
Exchange Act and applicable U.S. state securities or “Blue Sky” laws as from
time to time may be in force in connection with the offer, issuance and sale of
the Securities contemplated by the Transaction Documents. Without limiting the
generality of the foregoing, neither the Company nor any of its officers,
directors or affiliates will take, directly or indirectly, any action designed
or intended to stabilize or manipulate the price of any security of the Company,
or which would reasonably be expected to cause or result in, stabilization or
manipulation of the price of any security of the Company. The Company will
conduct its affairs in such a manner so as to reasonably ensure that neither it
nor the Subsidiaries will be or become, at any time prior to the termination of
this Agreement, an “investment company,” as such term is defined in the
Investment Company Act, assuming no change in the SEC’s current interpretation
as to entities that are not considered an investment company. The Company and
the Subsidiaries will use their best efforts to comply with all effective
applicable provisions of the Sarbanes-Oxley Act and The Dodd–Frank Wall Street
Reform and Consumer Protection Act.

(k) Use of Proceeds. The Company will use the net proceeds from the offering
contemplated hereby in all material respects as described in the Prospectuses in
the section entitled “Use of Proceeds.”

(l) Aggregation. From and after the date of this Agreement, neither the Company,
nor or any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would cause this offering of the
Securities by the Company to the Investor to be aggregated with other offerings
by the Company in a manner that would require stockholder approval pursuant to
the rules of the Principal Market on which any of the securities of the Company
are listed or designated, unless stockholder approval is obtained before the
closing of such subsequent transaction in accordance with the rules of such
Principal Market.

 

-25-



--------------------------------------------------------------------------------

(m) Other Transactions. During the term of this Agreement, the Company shall not
enter into, announce or recommend to its shareholders any agreement, plan,
arrangement or transaction in or of which the terms thereof would restrict,
materially delay, conflict with or impair the ability or right of the Company to
perform its obligations under the Transaction Documents, including, without
limitation, the obligation of the Company to deliver the Purchase Shares and the
Commitment Shares to the Investor in accordance with the terms of the
Transaction Documents.

(n) Limitation on Variable Rate Transactions. From and after the date of this
Agreement until the Maturity Date, the Company and its Subsidiaries shall be
prohibited from effecting or entering into an agreement to effect any issuance
by the Company or any of its Subsidiaries of Common Stock or Common Stock
Equivalents (or a combination of units thereof) involving a Variable Rate
Transaction, other than in connection with an Exempt Issuance (as defined
below). The Investor shall be entitled to seek injunctive relief against the
Company and its Subsidiaries to preclude any such issuance, which remedy shall
be in addition to any right to collect damages, without the necessity of showing
economic loss and without any bond or other security being required. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any equity or debt securities that are convertible into, exchangeable or
exercisable for, or include the right to receive additional shares of Common
Stock or Common Stock Equivalents either (A) at a conversion price, exercise
price, exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the Common Stock at any time after the
initial issuance of such equity or debt securities (including, without
limitation, pursuant to any “cashless exercise” provision), or (B) with a
conversion, exercise or exchange price that is subject to being reset at some
future date after the initial issuance of such equity or debt security or upon
the occurrence of specified or contingent events directly or indirectly related
to the business of the Company or the market for the Common Stock (including,
without limitation, any “full ratchet” or “weighted average” anti-dilution
provisions, but not including any standard anti-dilution protection for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction), (ii) issues or sells any equity or debt securities,
including without limitation, Common Stock or Common Stock Equivalents, either
(A) at a price that is subject to being reset at some future date after the
initial issuance of such debt or equity security or upon the occurrence of
specified or contingent events directly or indirectly related to the business of
the Company or the market for the Common Stock (other than standard
anti-dilution protection for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction), or (B) that is subject to
or contains any put, call, redemption, buy-back, price-reset or other similar
provision or mechanism (including, without limitation, a “Black-Scholes” put or
call right) that provides for the issuance of additional equity securities of
the Company or the payment of cash by the Company, or (iii) enters into any
agreement, including, but not limited to, an “equity line of credit”,
“at-the-market offering” that is not an Exempt Issuance or other continuous
offering or similar offering of Common Stock or Common Stock Equivalents,
whereby the Company may sell Common Stock or Common Stock Equivalents at a
future determined price. “Exempt Issuance” means the issuance of (a) Common
Stock, options or other equity incentive awards to employees, officers,
directors or vendors of the Company pursuant to any equity incentive plan duly
adopted for such purpose, by the Board of Directors or a majority of the members
of a committee of directors established for such purpose, (b) any Securities
issued to the Investor pursuant to this Agreement, (c) shares of Common Stock,
Common Stock Equivalents or other securities issued to the Investor pursuant to
any other existing or future contract, agreement or arrangement between the
Company and the Investor, (d) shares of Common Stock, Common Stock Equivalents
or other securities upon the exercise, exchange or conversion of any shares of
Common Stock, Common Stock Equivalents or other securities held by the Investor
at any time, (e) any securities issued upon the exercise or exchange of or
conversion of any Common Stock Equivalents issued and outstanding on the date of
this Agreement,

 

-26-



--------------------------------------------------------------------------------

provided that such securities or Common Stock Equivalents referred to in this
clause (e) have not been amended since the date of this Agreement to increase
the number of such securities or Common Stock underlying such securities or to
decrease the exercise price, exchange price or conversion price of such
securities, (f) Common Stock Equivalents that are convertible into, exchangeable
or exercisable for, or include the right to receive shares of Common Stock at a
conversion price, exercise price, exchange rate or other price (which may be
below the then current market price of the Common Stock) that is fixed at the
time of initial issuance of such Common Stock Equivalents (subject only to
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), which fixed
conversion price, exercise price, exchange rate or other price shall not at any
time after the initial issuance of such Common Stock Equivalent be based upon or
varying with the trading prices of or quotations for the Common Stock or subject
to being reset at some future date, (g) securities issued pursuant to
acquisitions, divestitures, licenses, partnerships, collaborations or strategic
transactions approved by the Board of Directors or a majority of the members of
a committee of directors established for such purpose, which acquisitions,
divestitures, licenses, partnerships, collaborations or strategic transactions
can have a Variable Rate Transaction component, provided that any such issuance
shall only be to a Person (or to the equity holders of a Person) which is,
itself or through its subsidiaries, an operating company or an asset in a
business synergistic with the business of the Company and shall provide to the
Company additional benefits in addition to the investment of funds, but shall
not include a transaction in which the Company is issuing securities primarily
for the purpose of raising capital or to an entity whose primary business is
investing in securities, (h) Common Stock issued pursuant to an “at-the-market
offering” by the Company exclusively through a registered broker-dealer acting
as agent of the Company pursuant to a written agreement between the Company and
such registered broker-dealer or (i) securities (such as warrants) or Common
Stock issued in connection with future financings or offerings of the Company,
such as but not limited to, registered direct offerings, rights offerings, and
confidentially marketed public offerings; provided such transactions do not
involve a Variable Rate Transaction.

 

  6.

TRANSFER AGENT INSTRUCTIONS.

(a) On the date of this Agreement, the Company shall issue to the Transfer Agent
irrevocable instructions, in the form substantially similar to those used by the
Investor in substantially similar transactions and in any case agreed to by the
Investor, to issue the Securities in accordance with the terms of this Agreement
(the “Irrevocable Transfer Agent Instructions”). The Company warrants to the
Investor that no instruction other than as set forth in this Section 6 will be
given by the Company to the Transfer Agent with respect to the Securities, and
the Securities shall otherwise be freely transferable on the books and records
of the Company.

(b) On the earlier of (i) the Commencement Date and (ii) such time that the
Investor shall request, provided all conditions of Rule 144 under the Securities
Act are met, the Company shall, no later than one (1) Business Day following the
delivery by the Investor to the Company or the Transfer Agent of one or more
legended certificates or book-entry statements representing the Commitment
Shares (which certificates or book-entry statements the Investor shall promptly
deliver on or prior to the first to occur of the events described in clauses
(i) and (ii) of this sentence), as directed by the Investor, issue and deliver
(or cause to be issued and delivered) to the Investor, as requested by the
Investor, either: (A) a certificate or book-entry statement representing such
Commitment Shares that is free from all restrictive and other legends or (B) a
number of shares of Common Stock equal to the number of Commitment Shares
represented by the certificate(s) or book-entry statement(s) so delivered by the
Investor as DWAC Shares. The Company shall take all actions to carry out the
intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the

 

-27-



--------------------------------------------------------------------------------

Company shall issue to the Transfer Agent, and any subsequent transfer agent,
(i) irrevocable instructions in the form substantially similar to those used by
the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”) and (ii) the notice of effectiveness
of the Registration Statement in the form attached as an exhibit to the
Registration Rights Agreement (the “Notice of Effectiveness of Registration
Statement”), in each case to issue the Commitment Shares and the Purchase Shares
in accordance with the terms of this Agreement and the Registration Rights
Agreement. All Purchase Shares to be issued from and after Commencement to or
for the benefit of the Investor pursuant to this Agreement shall be issued only
as DWAC Shares. The Company represents and warrants to the Investor that, while
this Agreement is effective, no instruction other than the Commencement
Irrevocable Transfer Agent Instructions and the Notice of Effectiveness of
Registration Statement referred to in this Section 6(b) will be given by the
Company to the Transfer Agent with respect to the Purchase Shares or the
Commitment Shares from and after Commencement, and the Purchase Shares and the
Commitment Shares covered by the Registration Statement shall otherwise be
freely transferable on the books and records of the Company. The Company agrees
that if the Company fails to fully comply with the provisions of this
Section 6(b) within five (5) Business Days of the Investor providing the
deliveries referred to above, the Company shall, at the Investor’s written
instruction, purchase such shares of Common Stock containing the Restrictive
Legend from the Investor at the greater of the (i) purchase price paid for such
Shares of Common Stock (as applicable) and (ii) the Closing Sale Price of the
Common Stock on the date of the Investor’s written instruction.

 

  7.

CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF COMMON STOCK.

The right of the Company hereunder to commence sales of the Purchase Shares on
the Commencement Date is subject to the satisfaction or, where legally
permissible, the waiver of each of the following conditions:

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

(b) No stop order with respect to the Registration Statement shall be pending or
threatened by the SEC; and

(c) The representations and warranties of the Investor shall be true and correct
in all material respects as of the Execution Date and as of the Commencement
Date as though made at that time.

 

  8.

CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE COMMON STOCK.

The obligation of the Investor to buy Purchase Shares under this Agreement is
subject to the satisfaction or, where legally permissible, the waiver of each of
the following conditions on or prior to the Commencement Date and, once such
conditions have been initially satisfied, there shall not be any ongoing
obligation to satisfy such conditions after the Commencement has occurred:

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

(b) The Common Stock shall be listed or quoted on the Principal Market and all
Securities to be issued by the Company to the Investor pursuant to this
Agreement shall have been approved for listing on the Principal Market in
accordance with the applicable rules and regulations of the Principal Market,
subject only to official notice of issuance;

 

-28-



--------------------------------------------------------------------------------

(c) The Investor shall have received the opinions of the Company’s legal counsel
dated as of the Commencement Date substantially in the forms agreed to prior to
the date of this Agreement by the Company’s legal counsel and the Investor’s
legal counsel;

(d) The representations and warranties of the Company contained in this
Agreement shall be true and correct in all material respects (except to the
extent that any of such representations and warranties is qualified as to
materiality, in which case, any of such representations and warranties shall be
true and correct as so qualified) as of the Execution Date and as of the
Commencement Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct in
all material respects as of such date) and the Company shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by the Transaction Documents to be performed, satisfied
or complied with by the Company at or prior to the Commencement Date. The
Investor shall have received a certificate, executed by the CEO, President or
CFO of the Company, dated as of the Commencement Date, to the foregoing effect
in the form attached hereto as Exhibit A;

(e) The Board of Directors of the Company shall have adopted resolutions in
connection with this Agreement and the transactions contemplated hereby which
shall be in full force and effect without any amendment or supplement thereto as
of the Commencement Date;

(f) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock the Reserve Amount, solely for the purpose
of effecting purchases of Purchase Shares hereunder;

(g) The Irrevocable Transfer Agent Instructions, the Commencement Irrevocable
Transfer Agent Instructions and the Notice of Effectiveness of Registration
Statement shall have been delivered to the Company’s Transfer Agent (or any
successor transfer agent) and acknowledged in writing by the Company and the
Company’s Transfer Agent (or any successor transfer agent), and the Commitment
Shares shall have been issued directly to the Investor electronically as DWAC
Shares;

(h) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

(i) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

(J) The Company shall have delivered to the Investor an secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit B;

(k) The Registration Statement shall continue to be effective and no stop order
with respect to the Registration Statement shall be pending or threatened by the
SEC. The Company shall have a maximum dollar amount certain of Common Stock
registered under the Registration Statement which is sufficient to issue to the
Investor not less than (i) the full Available Amount worth of Purchase Shares
plus (ii) all of the Commitment Shares. The Current Report and the Initial
Prospectus Supplement each shall have been filed with the SEC, as required
pursuant to Section 5(a), and copies of the Prospectus shall have been delivered
to the Investor in accordance with the terms of the Registration Rights
Agreement. The Prospectus shall be current and available for issuances and sales
of all of the Securities by the Company to the Investor. Any other Prospectus
Supplements required to have been filed by the Company with the SEC under the

 

-29-



--------------------------------------------------------------------------------

Securities Act at or prior to the Commencement Date shall have been filed with
the SEC within the applicable time periods prescribed for such filings under the
Securities Act. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC at or prior to the Commencement Date pursuant to the reporting
requirements of the Exchange Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Exchange Act;

(l) No Event of Default has occurred, or any event which, after notice and/or
lapse of time, would become an Event of Default has occurred;

(m) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

(n) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal,
state, local or foreign court or governmental authority of competent
jurisdiction which prohibits the consummation of or which would materially
modify or delay any of the transactions contemplated by the Transaction
Documents;

(o) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions; and

(p) The Company shall have provided the Investor with the information requested
by the Investor in connection with its due diligence requests in accordance with
the terms of Section 5(f) hereof.

 

  9.

INDEMNIFICATION.

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company’s other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors, members, managers, employees and
direct or indirect investors and any of the foregoing Person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Indemnitees”) from and against any and all actions, causes of action, suits,
claims, losses, costs, penalties, fees, liabilities and damages, and expenses in
connection therewith (irrespective of whether any such Indemnitee is a party to
the action for which indemnification hereunder is sought), and including
reasonable attorneys’ fees and disbursements (the “Indemnified Liabilities”),
incurred by any Indemnitee as a result of, or arising out of, relating to:
(a) any misrepresentation or breach of any representation or warranty made by

 

-30-



--------------------------------------------------------------------------------

the Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (d) any violation of the Securities
Act, the Exchange Act, state securities or “Blue Sky” laws, or the rules and
regulations of the Principal Market in connection with the transactions
contemplated by the Transaction Documents by the Company or any of its
Subsidiaries, affiliates, officers, directors or employees, (e) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Registration Statement or any amendment
thereto or any omission or alleged omission to state therein, or in any document
incorporated by reference therein, a material fact required to be stated therein
or necessary to make the statements therein not misleading, or (f) any untrue
statement or alleged untrue statement of a material fact contained, or
incorporated by reference, in the Prospectus, or any omission or alleged
omission to state therein, or in any document incorporated by reference therein,
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that (I) the indemnity contained in clause
(c) of this Section 9 shall not apply to any Indemnified Liabilities which
directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee, (II) the indemnity contained in clauses (d), (e)
and (f) of this Section 9 shall not apply to any Indemnified Liabilities to the
extent, but only to the extent, arising out of or based upon any untrue
statement or alleged untrue statement or omission or alleged omission made in
reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Investor expressly for use in any Prospectus
Supplement (it being hereby acknowledged and agreed that the written information
set forth on Exhibit C attached hereto is the only written information furnished
to the Company by or on behalf of the Investor expressly for use in the Initial
Prospectus Supplement), if the Prospectus was timely made available by the
Company to the Investor pursuant to terms of the Transaction Documents,
(III) the indemnity contained in clauses (d), (e) and (f) of this Section 9
shall not inure to the benefit of the Investor to the extent such Indemnified
Liabilities are based on a failure of the Investor to deliver or to cause to be
delivered the Prospectus made available by the Company, if such Prospectus was
timely made available by the Company pursuant to terms of the Transaction
Documents, and if delivery of the Prospectus would have cured the defect giving
rise to such Indemnified Liabilities, and (IV) the indemnity in this Section 9
shall not apply to amounts paid in settlement of any claim if such settlement is
effected without the prior written consent of the Company, which consent shall
not be unreasonably withheld, conditioned or delayed. To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law;
provided that no seller of Securities guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any seller of Securities who was not guilty of fraudulent
misrepresentation. Payment under this indemnification shall be made within
thirty (30) days from the date the Investor makes written request for it. A
certificate containing reasonable detail as to the amount of such
indemnification submitted to the Company by Investor shall be conclusive
evidence, absent manifest error, of the amount due from the Company to Investor;
provided that the Indemnitee shall undertake to repay any amount paid to it
hereunder if it is ultimately determined, by a final and non-appealable order of
a court of competent jurisdiction, that the Indemnitee is not entitled to be
indemnified against such Indemnified Liabilities by the Company pursuant to this
Agreement. If any action shall be brought against any Indemnitee in respect of
which indemnity may be sought pursuant to this Agreement, such Indemnitee shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with counsel of its own choosing reasonably
acceptable to the Indemnitee. Any Indemnitee shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnitee, except to the extent that (i) the employment thereof has been
specifically authorized by the Company in writing, (ii) the

 

-31-



--------------------------------------------------------------------------------

Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Indemnitee, in which case the
Company shall be responsible for the reasonable fees and expenses of no more
than one such separate counsel.

 

  10.

EVENTS OF DEFAULT.

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

(a) the effectiveness of the Registration Statement registering the Securities
lapses for any reason (including, without limitation, the issuance of a stop
order or similar order) or the Registration Statement or the Prospectus is
unavailable for the sale by the Company to the Investor (or the resale by the
Investor) of any or all of the Securities to be issued to the Investor under the
Transaction Documents (including, without limitation, as a result of any failure
of the Company to satisfy all of the requirements for the use of a registration
statement on Form S-3 pursuant to the Securities Act for the offering and sale
of the Securities contemplated by this Agreement), and such lapse or
unavailability continues for a period of ten (10) consecutive Business Days or
for more than an aggregate of thirty (30) Business Days in any 365-day period;

(b) the suspension of the Common Stock from trading or the failure of the Common
Stock to be listed on the Principal Market for a period of one (1) Business Day,
provided that the Company may not direct the Investor to purchase any Common
Stock during any such suspension;

(c) the delisting of the Common Stock from the Nasdaq Global Market unless the
Common Stock is immediately thereafter trading on the New York Stock Exchange,
the NASDAQ Capital Market, The NASDAQ Global Select Market, the NYSE Arca, the
OTC Bulletin Board or OTC Markets (or nationally recognized successor to any of
the foregoing);

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within three (3) Business Days after Purchase Date, Accelerated
Purchase Date or Additional Accelerated Purchase Date, as applicable, on which
the Investor is entitled to receive such Purchase Shares;

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

(g) if the Company is at any time insolvent, or pursuant to or within the
meaning of any Bankruptcy Law, (i) commences a voluntary case, (ii) consents to
the entry of an order for relief against it in an involuntary case,
(iii) consents to the appointment of a Custodian of it or for all or
substantially all of its property, or (iv) makes a general assignment for the
benefit of its creditors or is generally unable to pay its debts as the same
become due;

 

-32-



--------------------------------------------------------------------------------

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company or any
Subsidiary;

(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares; or

(j) if at any time after the Commencement Date, the Exchange Cap is reached (to
the extent the Exchange Cap is applicable pursuant to Section 2(d) hereof) and
the Company’s shareholders have not approved the transactions contemplated by
this Agreement in accordance with the applicable rules and regulations of the
Nasdaq Global Market, any other Principal Market on which the Common Stock may
be listed or quoted after the date of this Agreement, the Certificate of
Incorporation and the Bylaws.

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event which, after notice and/or lapse of time, would become an Event of
Default, has occurred and is continuing, the Company shall not deliver to the
Investor any Regular Purchase Notice or Accelerated Purchase Notice, and the
Investor shall not purchase any Common Stock under this Agreement.

 

  11.

TERMINATION

This Agreement may be terminated only as follows:

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

(b) In the event that the Commencement shall not have occurred on or before
September 30, 2019, due to the failure to satisfy the conditions set forth in
Sections 7 and 8 above with respect to the Commencement, either the Company or
the Investor shall have the option to terminate this Agreement at the close of
business on such date or thereafter without liability of any party to any other
party (except as set forth below); provided, however, that the right to
terminate this Agreement under this Section 11(b) shall not be available to any
party if such party is then in breach of any covenant or agreement contained in
this Agreement or any representation or warranty of such party contained in this
Agreement fails to be true and correct such that the conditions set forth in
Section 7(c) or Section 8(d), as applicable, could not then be satisfied.

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below in this Section 11). The Company
Termination Notice shall not be effective until one (1) Business Day after it
has been received by the Investor.

(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

-33-



--------------------------------------------------------------------------------

(e) If for any reason or for no reason the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g), 10(h), 11(d) and 11(e), any termination of this Agreement
pursuant to this Section 11 shall be effected by written notice from the Company
to the Investor, or the Investor to the Company, as the case may be, setting
forth the basis for the termination hereof). The representations and warranties
and covenants of the Company and the Investor contained in Sections 3, 4, 5, and
6 hereof, the indemnification provisions set forth in Section 9 hereof and the
agreements and covenants set forth in Sections 10, 11 and 12 shall survive the
Commencement and any termination of this Agreement. No termination of this
Agreement shall (i) affect the Company’s or the Investor’s rights or obligations
under this Agreement with respect to pending Regular Purchases, Accelerated
Purchases and Additional Accelerated Purchases and the Company and the Investor
shall complete their respective obligations with respect to any pending Regular
Purchases, Accelerated Purchases and Additional Accelerated Purchases under this
Agreement or (ii) be deemed to release the Company or the Investor from any
liability for intentional misrepresentation or willful breach of any of the
Transaction Documents.

 

  12.

MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of Illinois, County of Cook,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

-34-



--------------------------------------------------------------------------------

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendment. This Agreement supersedes all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter hereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents. No provision of this Agreement may be
amended other than by a written instrument signed by both parties hereto.

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally;
(ii) upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

If to the Company:

T2 Biosystems, Inc.

101 Hartwell Avenue

Lexington, MA 02421

Telephone: 781-761-4646

E-mail: mgibbs@t2biosystems.com

Attention: Michael Gibbs

With a copy to (which shall not constitute notice or service of process):

Latham & Watkins LLP

200 Clarendon Street, 27th Floor

Boston, MA

Telephone: +1.781.434.6608

E-mail: Evan.Smith @lw.com

Attention: Evan Smith

If to the Investor:

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Telephone: 312.822.9300

Facsimile: 312.822.9301

E-mail: jscheinfeld@lpcfunds.com/jcope@lpcfunds.com

Attention: Josh Scheinfeld/Jonathan Cope

 

-35-



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice or service of process):

K&L Gates, LLP

200 South Biscayne Boulevard

Suite 3900

Miami, Florida 33131

Telephone: 305.539.3300

Facsimile: 305.358.7095

E-mail: clayton.parker@klgates.com

Attention: Clayton E. Parker, Esq.

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, and
an image of the first page of such transmission or (C) provided by a nationally
recognized overnight delivery service, shall be rebuttable evidence of personal
service, receipt by facsimile, email or receipt from a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and,
except as set forth in Section 9, is not for the benefit of, nor may any
provision hereof be enforced by, any other Person.

(i) Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

-36-



--------------------------------------------------------------------------------

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that, except as disclosed in Schedule
4(x), it has not engaged any financial advisor, placement agent, broker or
finder in connection with the transactions contemplated hereby. The Investor
represents and warrants to the Company that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Company shall be responsible for the payment of any
fees or commissions, if any, of any financial advisor, placement agent, broker
or finder relating to or arising out of the transactions contemplated hereby.
The Company shall pay, and hold the Investor harmless against, any liability,
loss or expense (including, without limitation, attorneys’ fees and out of
pocket expenses) arising in connection with any such claim.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
other party to comply with the terms of this Agreement. The parties acknowledge
that a breach by any party of its obligations hereunder will cause irreparable
harm to the non-breaching party and that the remedy at law for any such breach
may be inadequate. The parties therefore agree that, in the event of any such
breach or threatened breach, the non-breaching party shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

(n) Enforcement Costs. If: (i) this Agreement is placed by the Investor in the
hands of an attorney for enforcement or is enforced by the Investor through any
legal proceeding; (ii) an attorney is retained to represent the Investor in any
bankruptcy, reorganization, receivership or other proceedings affecting
creditors’ rights and involving a claim under this Agreement; or (iii) an
attorney is retained to represent the Investor in any other proceedings
whatsoever in connection with this Agreement, then the Company shall pay to the
Investor, as incurred by the Investor, all reasonable costs and expenses
including attorneys’ fees incurred in connection therewith, in addition to all
other amounts due hereunder.

(o) Waivers. No provision of this Agreement may be waived other than in a
written instrument signed by the party against whom enforcement of such waiver
is sought. No failure or delay in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

(p) Adjustments for Share Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any reorganization, recapitalization, non-cash dividend, stock split or
other similar transaction effected with respect to the Common Stock except as
specifically stated herein.

* * * * *

 

-37-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the Execution Date.

 

THE COMPANY: T2 BIOSYSTEMS, INC. By:  

/s/ John McDonough

Name:   John McDonough Title:   CEO INVESTOR: LINCOLN PARK CAPITAL FUND, LLC BY:
LINCOLN PARK CAPITAL, LLC BY: ALEX NOAH INVESTORS, INC. By:  

/s/ Jonathan Cope

Name:   Jonathan Cope Title:   President



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 4(c)    Capitalization Schedule 4(p)    Tax Status Schedule 4(x)   
Agent Fees

EXHIBITS

 

Exhibit A    Form of Officer’s Certificate Exhibit B    Form of Secretary’s
Certificate Exhibit C    Information About Investor Furnished to the Company